COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Barbara Morgan Pitre v. U.S. National Association

Appellate case number:       01-18-00835-CV

Trial court case number:     1114646

Trial court:                 County Civil Court at Law No. 1 of Harris County

        Appellant, Barbara Morgan Pitre, filed a pro se notice of appeal on September 18,
2018, in the trial court from the September 10, 2018 final judgment in this forcible
detainer/eviction action. On September 21, 2018, the county clerk filed a clerk’s record
containing appellant’s Statement of Inability to Afford Payment of Court Costs or an
Appeal Bond (“Statement”), filed on August 2, 2018, but no court’s order denying it.
        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of Civil
Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence claim was not
overruled by the trial court, appellant is not required to pay appellate costs. See id.
        Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the appellate filing,
clerk’s, and reporter’s record fees. Thus, the Court ORDERS the court reporter, Lettie
Witter, to file the reporter’s record within 30 days of this Order, at no cost to appellant.
        Finally, because appellant is proceeding pro se, the Court ORDERS the county
clerk to mail the clerk’s record and reporter’s record to the appellant, at no cost to appellant,
within 35 days of the date of this order, and shall certify the delivery date within 45 days
of the date of this order.

      It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually             Acting for the Court
Date: October 2, 2018